MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                               FILED
regarded as precedent or cited before any
                                                               May 05 2017, 6:22 am
court except for the purpose of establishing
the defense of res judicata, collateral                             CLERK
                                                                Indiana Supreme Court
estoppel, or the law of the case.                                  Court of Appeals
                                                                     and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Gregory L. Fumarolo                                     Curtis T. Hill, Jr.
Fort Wayne, Indiana                                     Attorney General of Indiana

                                                        George P. Sherman
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Merisha A. Bradtmueller,                                May 5, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A03-1609-CR-2234
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable John F. Surbeck,
Appellee-Plaintiff                                      Jr., Judge
                                                        The Honorable Samuel R. Keirns,
                                                        Magistrate
                                                        Trial Court Cause No.
                                                        02D06-1403-FB-62



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2234 | May 5, 2017      Page 1 of 5
[1]   Merisha A. Bradtmueller appeals the trial court’s order that she serve eight

      years of her suspended sentence following the revocation of her probation. We

      affirm.



                            Facts and Procedural History
[2]   On March 6, 2015, Bradtmueller pled guilty to Class B felony neglect of a child

      resulting in serious bodily injury. The trial court sentenced her to ten years,

      suspended the sentence, and ordered four years on probation.


[3]   On July 7, 2015, Bradtmueller admitted she violated her probation by failing to

      complete the Community Control intake required by the terms of her probation.

      The court returned her to probation with the same conditions.


[4]   On March 8, 2016, Allen County Community Corrections (“ACCC”) filed a

      status report regarding Bradtmueller’s probation. The report indicated she had

      complied with certain terms of her probation, but was out of compliance for a

      multitude of reasons including failure to look for and obtain employment, non-

      payment of fees, missed appointments, a positive drug screen, and termination

      from both her substance abuse treatment and the Focusing on Resettlement

      program. On March 21, 2016, the trial court noted Bradtmueller “continue[d]

      to be out of compliance.” (App. Vol. II at 96.) The trial court went on to order:

      “Defendant to remain on probation/community corrections on a Zero

      Tolerance basis. Any violation of placement to be reported to the court

      immediately.” (Id.)


      Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2234 | May 5, 2017   Page 2 of 5
[5]   On May 16, 2016, ACCC filed a report with the trial court indicating

      Bradtmueller did not submit a weekly schedule and did not attend substance

      abuse treatment or the Focusing on Resettlement program. Based on those

      violations, the trial court ordered Bradtmueller to serve fifteen days in jail.


[6]   On August 5, the trial court ordered Bradtmueller be taken into custody and

      presented before the court on August 8, 2016, after “Community Corrections

      Field Officers have [sic] found [Bradtmueller] in a severely intoxicated

      condition believe[sic] to be caused by use of ‘SPICE’.” (Id. at 102.) The same

      day, the State filed a petition to revoke Bradtmueller’s probation because she

      “[d]id not maintain good behavior. [Bradtmueller] admitted to Allen County

      Community Corrections Field Officers, [sic] that she had smoke[sic] Spice prior

      to their arrival at her residence on August 5, 2016. (Id. at 103.) On August 25,

      2016, Bradtmueller admitted she violated her probation. The trial court ordered

      her incarcerated for eight years of her previously suspended ten-year sentence.

      The court gave Bradtmueller credit for time she had served in jail and on home

      detention, and ordered her to serve two years on probation.



                                Discussion and Decision
[7]   Bradtmueller alleges the court abused its discretion by ordering her to serve

      eight years of her previously suspended sentence. When reviewing a revocation

      decision, we consider only the evidence most favorable to the judgment without

      assessing credibility of the witnesses. McHenry v. State, 820 N.E.2d 124, 126

      (Ind. 2005). We affirm unless the trial court abused its discretion. Prewitt v.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2234 | May 5, 2017   Page 3 of 5
      State, 878 N.E.2d 184, 188 (Ind. 2007). “An abuse of discretion occurs where

      the decision is clearly against the logic and effect of the facts and

      circumstances.” Id.


[8]   Bradtmueller admitted she violated her probation, and “proof of a single

      violation of the conditions of probation is sufficient to support the decision to

      revoke probation.” Bussberg v. State, 827 N.E.2d 37, 44 (Ind. Ct. App. 2005),

      reh’g denied, trans. denied. On finding a defendant violated her probation, the

      trial court may “[o]rder execution of all or part of the sentence that was

      suspended at the time of initial sentencing.” Ind. Code § 35-38-2-3(h) (2016).


[9]   The trial court ordered Bradtmueller to serve eight of her ten suspended years.

      Bradtmueller argues that was an abuse of discretion because she “was able to

      successfully complete 386 days on the Community Control program[,] . . .

      maintain employment despite her intellectual deficiencies[,] . . . maintain a

      household as a single mother of two children[, and] . . . did her best to comply

      with the [Department of Child Services].” (Br. of Appellant at 18.) However,

      the list of her accomplishments while on probation is overshadowed by her

      repeated probation violations for failure to attend and complete treatment,

      failure to maintain consistent employment, and positive drug screens. We

      cannot say the trial court abused its discretion when, after exhibiting patience

      and lenience with Bradtmueller for over one year of probation, it ordered her to

      serve eight years executed and two years suspended to probation. See Prewitt,

      878 N.E.2d at 188 (trial court did not abuse its discretion when it ordered



      Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2234 | May 5, 2017   Page 4 of 5
       Prewitt to serve a portion of his suspended sentence after Prewitt violated his

       probation on multiple occasions).



                                               Conclusion
[10]   The trial court did not abuse its discretion when it ordered Bradtmueller to

       serve eight years executed and two years suspended. Accordingly, we affirm.


[11]   Affirmed.


       Brown, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1609-CR-2234 | May 5, 2017   Page 5 of 5